Opinion issued July 7, 2016




                                       In The

                                Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-15-01047-CV
                             ———————————
                          EMMA THOMAS, Appellant
                                          V.
                   A + FEDERAL CREDIT UNION, Appellee



                On Appeal from the County Court at Law No. 4
                            Harris County, Texas
                      Trial Court Cause No. 1065009


                           MEMORANDUM OPINION
      Appellant, Emma Thomas, proceeding pro se, has failed to timely file her

appellate brief. See TEX. R. APP. P. 38.6(a), (d), 38.8(a)(1). After being notified by

the Clerk of this Court on June 8, 2016, that this appeal was subject to dismissal for

want of prosecution if she failed to timely file her appellate brief within ten days of
the date of that notice, appellant failed to adequately respond. See id. 38.8(a)(1),

42.3(b), (c).

      Accordingly, we dismiss the appeal for want of prosecution for failure to

timely file a brief. See TEX. R. APP. P. 38.8(a)(1), 42.3(b), (c).

                                   PER CURIAM
Panel consists of Justices Keyes, Brown, and Huddle.




                                           2